

115 S1450 IS: Commercial Flight Courtesy Act of 2017
U.S. Senate
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1450IN THE SENATE OF THE UNITED STATESJune 28, 2017Mr. Alexander (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit cell phone voice communications during passenger flights.
	
 1.Short titleThis Act may be cited as the Commercial Flight Courtesy Act of 2017. 2.Prohibition on cell phone voice communications during passenger flights (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41725.Prohibition on certain cell phone voice communications
 (a)ProhibitionThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate air transportation or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1)— (A)any member of the flight crew on duty on an aircraft; and
 (B)any Federal law enforcement officer acting in an official capacity. (b)DefinitionsIn this section:
 (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
							(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Clerical amendmentThe table of sections for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following new item:
				41725. Prohibition on certain cell phone voice communications..